DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Priority
The present application was filed on 02/05/2015. Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/CA2013/000733, filed 08/22/2013, which claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 61/692,422, filed 08/23/2012 and 61/781,651, filed on 03/14/2013.

Status of the Claims
Claims 1, 2, 8, 15 and 59-68 are pending; claims 3-7, 9-14 and 16-58 are canceled. Claims 1, 2, 8, 15 and 59-68 are examined below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 15, 60-65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd et al., WO2009/127045A1 (cited previously) in view of Skold et al., US PG Pub No. 2002/0000398A1 (cited previously), Okern, G. et al. (Invitrogen), (2007) Isolation and Expansion of Mouse CD4+CD25+ Regulatory T Cells using Dynabeads® Magnetic Separation Technology. [Poster Presentation] and Anastase et al., Affinity Chromatography of human anti-dextran antibodies Isolation of two distinct populations, Journal of Chromatography B, 686, (1996), p. 141-150 (cited previously), and as evidenced by Invitrogen Product Guide, Invitrogen Life Technologies, Dynabeads® FlowComp™ Human CD45RA, (2 pages), Feb 2012, Online [http://tools.thermofisher.com/content/sfs/manuals/dynaflow_hu_CD45RA_pbmc_man.pdf], Accessed 07/2021.
Dowd et al. teach magnetic particle cell selection methods (separating specific target cells from the sample and other entities in the sample suspension including unwanted cells (paras [0001], [0008], [00013]), the methods comprising the steps of: 1) binding targeted cells to the a label through a linking system, the linking system comprising an antibody that binds to the target 
Dowd teach a step of separating the target cells bound to the label from the sample, see at para [0007], Dowd does teach a step of separating the bound target cells from other entities (including cells) in a suspension. 
The purpose of Dowd is, for example, to obtain a purified population (paras [0008], [0013]). See Dowd at para [0013], Dowd does acknowledge that non-specific binding occurs during the magnetic separation. See at para [0013] Dowd indicates after magnetic labeling and initial separation, a wash is necessary in order to wash away nonspecifically separated cells. 
Dowd does teach targeted cells, following separation, can be collected and used in further application (para [00011]).
Dowd et al. differs from the claimed invention in that Dowd et al. fails to specifically teach a step contacting the magnetically separated cells with a second polymer having a second molecular weight (namely wherein a ratio of the first molecular weight to the second molecular weight is 10:1), the second polymer specifically reversing the interaction between the antibody that binds to the first polymer (separates binding at the polymer), and a step of separating the label from the target cells. 
Skold et al. teach obtaining pure materials from mixtures by separation using polysaccharide (dextran para [00065]) coated magnetic particles (see e.g. abstract and para substantially pure preparation of the target material (i.e., further separation of magnetic particles and target cells). 
Further see the Okern Poster supporting it was well known in the art at the time (prior to the disclosure of Dowd), when performing magnetic particle positive cell selection techniques, that it is further desirable to release isolated cells from the magnetic particle label for the purpose of downstream applications, see for example, the Okern Poster, under materials and methods, teaching adding release reagent, namely using FlowComp™ Release buffer to displace biotin binding at the particle in order to release particle from the target cells. 
As is evident from the Invitrogen (2012) product Guide, see FlowComp™ release buffer works by using biotin (see page 1, col. 1, para 1; page 2, col. 2, para 1) reagent to displace (reverse) biotin at the streptavidin-biotin bond where the antibody is attached to the particle (attachment point at the particle, as shown in the Figures above in the previously cited Okern Poster and Invitrogen (2010) Product Guide). 
Anastase et al. is an example in the prior art, which teaches the use of dextran polymer to displace anti-dextran antibody that is bound to dextran conjugated silica (reverse binding); see the reference teaches binding anti-dextran antibodies to solid support (silica beads) by binding antibodies to dextran on said beads (e.g. silica linked with dextran by DEAE-dextran by cross-linkage using 1,4-butanediol diglycidyl ether) (see e.g. abstract, and page 143, col. 1, paras 2 and 3). Anastase teach the act of eluting the anti-dextran antibody from dextran conjugated silica by addition of a second dextran polymer the bound anti-dextran antibody (see page 146, col. 1) (i.e. 
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed, to have modified the method of Dowd et al. (Dowd’s method performing labeling and separation), so as to subsequently dissociate and separate the magnetic beads from the target cells following the step of magnetic separation of the target cells from the sample (Skold teaching separation is desirable), in order to obtain a purified targeted cell suspension. In particular, the ordinarily skilled artisan would be motivated to perform such a release step, and separation of the released particle in order to obtain a purified cell suspension (Skold), because it is desirable for diagnostic and therapeutic techniques to recover pure biological target by magnetic separation using polysaccharide coated magnetic particles, further to recover the cells for subsequent downstream application (see as taught by the Okern poster). 
Additionally, considering it was known that the particles themselves are subject to non-specific binding of unwanted cells in a suspension (see Dowd), one would be further motivated to modify Dowd with Skold and Okern in order to completely remove the source of the non-
Further, it would have been obvious to have performed said separation by addition of a second polymer, namely by contacting the separated cells with second polymer that is dextran having a different molecular weight different from the dextran (first polymer) at the label (magnetic particle), as taught by Anastase et al. in order to reverse (displace) the binding between the anti-dextran of the TAC and the dextran coated on the magnetic particle surface. In particular, it would have been obvious to have applied the known cell detachment/displacement technique, namely competitive displacement, in order to reverse binding at the label of the TAC system (at the magnetic particle), similarly as in Okern and as evidenced by Invitrogen (Okern demonstrating removal of particle by way of free biotin to displace binding at the biotin on the particle surface) and as in Anastase et al. (Anastase demonstrating free dextran to displace binding at the dextran on the particle surface), namely using free dextran to release the bound anti-dextran antibody of Dowd (i.e., to inhibit/separate/reverse the binding between the antibody and the dextran polymer on the label) as an obvious matter of applying a known technique to a known method. In particular, the prior art recognized the base method of using magnetic separation techniques employing dextran coated magnetic particles for the capture and separation of target cells. The prior art recognized the use of competitive displacement to reverse binding between antibody and a solid support particle (Okern as evidenced by Invitrogen, and also Anastase), in particular, the prior art taught the use of free dextran in order to displace antibody bound at a dextran coated particle solid support (Anastase et al.), namely, it was known to those 
One having ordinary skill would have had a reasonable expectation of success performing competitive displacement, and more specifically displacing the label using free dextran to reverse the binding between anti-dextran and the dextran at the label, because competitive displacement is an art recognized technique known for detaching a cell from a solid support label (as cited above, Okern, Anastase) and because it was known that free dextran specifically reverses binding between dextran coated on a solid support and anti-dextran antibody (Anastase). 
Regarding the claimed ratio, namely wherein a ratio of the first molecular weight and the second molecular weight is 10:1 or less, see as discussed in detail above, Anastase is teaching elution using dextran having molecular weight of 4000g/mol, displacing dextran coated on solid support (as discussed see Table 1 of Anastase, dextran at the support, dextran having molecular weights of 43900, 67600, and 42700 g/mol), thereby resulting in ratios of first to second polymer molecular weights of 10.9:1, 16:1 and 10.7:1.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 I). In the present case, the ratio of molecular weights are so close that prima facie one 
Additionally, regarding the limitation at step 4), namely “to obtain target cells with increased cell purity compared to a method that does not include step 3)”, it is the case that the combination of the cited art results in a method that obtains target cells with increased cell purity compared to a method that does not include the separation step (i.e., the cells would have an increased purity because performing a step of reversing the binding interaction by competitive displacement and removing particle results in cells without the label particle still attached, and further without unwanted, non-specifically particle bound cells. 
Regarding independent claim 62, see the combination of references and analyses as set forth above, the combination of Dowd in view of the cited prior art teach a method substantially as claimed (see steps 1-4 of claim 62 addressed previously above under claim 1). Regarding the limitation “wherein the separated target cells in the sample may be recaptured by label”, the “wherein” clause as recited fails to further limit the active, manipulative steps of the recited method. The limitations following “wherein” fail to require steps to be further performed as part of the method. Considering the combination of the cited prior art results in the method as claimed, it would be expected that the same result would naturally following, namely that the method would results in separated target cells that may be recaptured by the label.
Regarding claims 2 and 63, the analysis above addresses wherein the first and second polymer have similar affinity for the ligand, since both the first and second polymer addressed above are dextran.

Regarding claim 15 and 65, see above, the analysis addresses label that is a solid support (i.e. magnetic particle label). 
Regarding claims 60, 61, 67 and 68, a magnetic particle label addresses wherein the label is a solid support particle (see previous citations above). 

Claims 8, 59, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd et al. in view of Skold, Okern et al., and Anastase et al., and as evidenced by Invitrogen (2012) Product Guide, as applied to claims 1 and 62 above, and further in view of Latham et al., US PG Pub No. 2005/0208510A1 (cited previously) and Life Diagnostics, Affinity Purification of 20kDa mPEG-BSA using 9B5 Anti-PEG Agarose, Product Data Sheet, (2012) (cited previously).
Dowd et al. and the cited art of record teach a method of separating a biological target from a label in a sample, wherein label is a magnetic particle, the separating performed by addition of a polymer (dextran to dissociate bound anti-dextran antibody from dextran coated silica), substantially as claimed; however the references fail to specifically teach Applicant’s elected species of polymer, PEG (i.e. fails to address wherein the first and second polymer are PEG, claims 8, 59, 64 and 66). The present rejection is being made, in addition to the rejection of claims 8 and 64 above, in light of Applicant's elected species, PEG, as the first and second polymer).

Life Diagnostics also teaches (similar to Anastase, regarding Dextran and anti-dextran antibody) anti-PEG antibodies and further teaches that the PEG/anti-PEG antibody bond can be disrupted by addition of free PEG (see elution step, page 1). 
Given that it was known in the prior art that PEG-coated magnetic particles may also be used for binding and separating biological target, and further that bond between polymer and antibody that is anti-PEG bound PEG could be disrupted by the addition of additional polymer (PEG), it would have been prima facie obvious to have substituted PEG for dextran as the first polymer, and to have substituted PEG as the second polymer when performing the prior art method of Dowd and the cited prior art, as a matter of performing a simple substitution of one known element for another. Specifically, the prior art contained the base method as taught by the combination of the prior art, for binding/separating target using magnetic particles coated with polymer. Similarly, the substituted polymers (dextran and PEG) were both polymers known to be used coated on magnetic particles for separation purposes, and similarly it was recognized that dextran bound anti-dextran could be disrupted by additional dextran (Anastase) and PEG bound anti-PEG could be disrupted by addition of PEG (Life Diagnostics). One of ordinary skill in the art could have substituted one known polymeric system (dextran as the first and second polymers) for the other polymeric system (PEG as the first and second polymers) and predictably achieved the same result.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 2, 8, 15 and 59-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/227,436 in view of Dowd et al. and Anastase et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a method of separating a biological target from a label comprising the steps of binding target to label through a linking system (TAC antibody complex) comprising a first polymer and a ligand that binds the first polymer, and adding second polymer to separate the label from target (competitive separation, see claims 1-4, 7 and 8 of the copending application).
The copending application fails to teach the target is target cells, and fails to teach a step of separating the target cells and the label after reversing binding with the second polymer, obtaining target cells with purity increased as compared to methods that do not contact bound cells with a second polymer. Although the copending application does address separating binding (reversing the interaction of the first polymer), the application fails to specifically teach that the second polymer having a molecular weight different from the first, the ratio of the first to second as 10:1. 
Dowd teach that in many applications it is desirable to enrich (or depleted) certain cell populations in a sample, for example for research purposes (para [0002], for research in areas of 
As discussed previously, Dowd at para [0013] (also paras [00095] and [00113]), does acknowledge that non-specific binding occurs during the magnetic separation (see complete citations previously above, non-specific binding occurs between particle and unwanted cells).
Anastase et al. is also as cited previously in detail above, Anastase teaching binding anti-dextran antibodies to solid support silica beads by binding antibodies to dextran on said beads (i.e. silica linked with dextran by DEAE-dextran by cross-linkage using 1,4-butanediol diglycidyl ether) (see e.g. abstract, and page 143, col. 1, paras 2 and 3). Anastase teach the act of eluting anti-dextran from dextran conjugated silica by addition of a second dextran polymer the bound anti-dextran antibody (see page 146, col. 1) (i.e. using additional polymer, i.e. dextran, to reverse the interaction, competitive inhibition of binding). See at page 146, col. 1, para 3, 
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the copending application in order to target cells, namely to perform the method on samples containing both targeted cells and unwanted cells, specifically using a solid support that is magnetic particle, performing a separation step in order to remove and purify target analyte that is a cell, namely to separate/enrich target cells from other components in a sample with a magnetic field gradient, as in Dowd, one being motivated to do so for multiple reasons/applications, including for research in areas of hematology, immunology and oncology, for immunotherapy purposes, for stem cell research, and for micrometastatic tumor cell migration detection, as just some examples (Dowd). One of ordinary skill would have a reasonable expectation of success because the copending application and Dowd are similarly both teaching separation by binding a target to a solid support label for separation (same type of linking/binding system) and because Dowd teach magnetic particle separation as a suitable way to isolate a desired population.
Further, considering Dowd does teach that unwanted cells and materials are present in such samples, and also that non-specific binding occurs between particle labels and unwanted cells in the sample, it also would have been obvious that in performing the separation step (separation of bound complex from sample) as taught by the combination of the copending application and Dowd, that the separation step would result in complex having non-specifically 
Additionally, as set forth previously above regarding the claimed ratio, namely wherein a ratio of the first molecular weight and the second molecular weight is 10:1 or less, see as discussed in detail above, Anastase is teaching elution using dextran having molecular weight of 4000g/mol, displacing dextran coated on solid support (as discussed see Table 1 of Anastase, dextran at the support, dextran having molecular weights of 43900, 67600, and 42700 g/mol), thereby resulting in ratios of first to second polymer molecular weights of 10.9:1, 16:1 and 10.7:1.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 I). In the present case, the ratio of molecular weights are so close that prima facie one skilled in the art would have expected them to have the same properties. Namely, the claimed ratio would have been obvious over the prior art considering the prior art ratios are so close that a difference compared to the upper limit of the claimed ratio would have been negligible, absent any showing of unexpected results or criticality.
Regarding independent claim 62, see the combination of the copending application, Dowd et al. and Anastase as set forth above, the combination does amount to a method as 
Regarding claims 2 and 63, see copending claim 2, first and second polymer having similar affinity for ligand.
Regarding claims 8 and 64, see copending claim 5 is the same as claim 8.
Regarding claims 15 and 65, see copending claim 5 is the same as claim 15.
Regarding claims 59 and 66, see copending claim 15.
Regarding claims 60, 61, 67 and 68, see copending claim 16 (solid support, including particles, e.g. a dye is considered a particle).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive for the following reasons.
Applicant maintains previous arguments of record (remarks page 6). Applicant refers to the amendments to the claims in order to overcome the previous grounds of rejection (remarks page 6, referring to the limitations specific to molecular weights of the first and second 
Applicant further references the description and particularly Table 7 at the originally filed specification as highlighting the importance of the relationship between the molecular weights of the first polymer and the second polymer (remarks page 6). Applicant argues a molecular weight of a second polymer that is significantly lower than the first polymer leads to inefficient release while requiring a high molar concentration of second polymer. Applicant argues in contrast, closer molecular weights result in a desirably low molar concentration of the second polymer to result in specific and efficient release (see Applicant further citing paras [0136] and [0137] in the present application). Applicant asserts this limitation as the inventive discovery and refers the amended claim language at the limitation specific to the molecular weight ratio of 10:1 or less. Applicant argues Anastase only teach coating silica with 70 kDa dextran T70 (section 2.3.1) and releasing antibodies thereto with 4000 g/mol (resulting in a ratio of 35:2), also arguing more problematically, the 4000g/mol dextran used for elution in Anastase is provided at high concentration (5% w/v, section 2.4.1). 
However, see the amended grounds of rejection set forth above, the pending rejection addresses the newly recited limitations including the limitations specific to the ratio of molecular weights. Anastase does not appear limited only to elution of anti-dextran to dextran having molecular weight of 70kDA as argued by Applicant; rather, see as cited above Anastase reports elution of dextran coated surfaces comprising dextran of other lower molecular weights, including, in particular weight that results in a ratio of 10.67:1, a ratio that is just outside the upper limit of the ratio claimed by Applicant. See the analyses as set forth above, referring to prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.
Applicant’s assertions that the inventive concept is this claimed ratio are not persuasive that the claimed range would not have been obvious over the cited prior art. In particular, it does not appear to be the case that the instantly claimed range achieves an unexpected result or is a critical range as compared to the art. For example, Applicant’s own specification at Table 7 (cited by Applicant in remarks) encompasses values that result in ratios outside this claimed range. Also importantly Applicant’s originally filed specification at paras [0072] through [0074] unambiguously indicate the first and second polymer can be nearly unlimited, for example para [0072], the first and second polymers may be the same or similar, the polymers include but are not limited to, any of the species recited at para [0072]; para [0073] recites the first and second polymers preferably have the same or similar affinity, and can be the same polymer or can be comprises of the same or similar monomers. Regarding their molecular weights, the specification broadly recites (para [0074]), the first polymer can be any size but preferably has a molecular weight above 0.5kDa and more preferably above 5kDa. The second polymer can be any size but preferably has a molecular weight above 0.5kDa, more preferably above 5kDa, and most preferably above 8kDa. Table 7 appears only to support that as the molecular weight of the second polymer increases, the concentration (molar) required for efficient reversible labeling decreases; however, there are no limitations recited in the present claim language regarding the concentration. Rather the newly recited limitations regarding the polymer are specific only the polymers molecular weight. See as set forth in the pending ground of rejection above, the newly recited ratio is extremely close to the claimed ratio (lies just outside the upper limit of the claimed ratio). Further, it appears based on Anastase, the claimed ratio(s) achieve the same 
Additionally, regarding claim 62, Applicant argues (remarks page 7) that as amended the claims incorporate the inventive discovery of downstream utility of the target cells after having been separated from the label. However, this argument is not persuasive. See as addressed in the pending grounds of rejection above, this limitation (the limitations following “wherein” at claim 62) fail to result in, or amount to, any particular method step be performed as part of the method. The limitation appears only to refer to the future ability of separated cells, the limitation does not appear to impose any particular physical limitation to the cells themselves, or method steps performed; and the art of record in the pending grounds of rejection further supports that displacing binding at the label (the particle) was well known in the art to result in cells capable of future downstream application (e.g., Skold, Okern as evidenced by Invitrogen), it would be expected based on the Okern and Skold, that cells that are released by competitive detachment, such as by way of free dextran to displace the dextran bound at the anti-dextran antibody, similar as in Anastase, may be subsequently subjected to further downstream labeling or recapture. 
Applicant also argues, remarks page 8, that Applicant unexpectedly discovered that after separating the target cells from the label, it is possible that the antibodies bound to the target cells are capable of subsequently binding label in the sample. As discussed immediately above, based on Okern and Skold, it does not appear that displacing binding (reversing binding) would result in an unexpected result, rather Okern and Skold support it was known in the art to separate and collect cells for subsequent downstream application. Further, regarding the argument that it was 
Regarding remarks page 8 specific to the dependent claims, Applicant further argues Latham is not relevant art as it discloses methods for purifying nucleic acid from a sample wherein the bound nucleic acid is released from the polymer in response to a change in salt concentration and/or pH effected by the application of an elution buffer. Applicant also argues Life Diagnostics is not relevant because it teaches the removal of proteins from a label using second polymer, unlike the present method which is limited to isolation of cells. 
Applicant is referred to previous response to this argument at page 25 of the Final Action mailed 08/27/2020 , specifically Applicant’s remarks regarding Latham are not persuasive, and the reasoning as applied in the rejection above is maintained. Latham does teach polymer coated particles for the purpose of reversibly binding and separating targets, and as such is considered relevant; further Life Diagnostics does teach PEG/anti-PEG bonds can be disrupted via additional PEG. It is maintained that it one of ordinary skill, given the teachings of Anastase, would have found the substitution obvious.
Regarding the rejection of dependent claims 8, 59, 64 and 68, which depend from claims 1 and 62, Applicant refers to arguments specific to the independent claims. See the detailed response to said arguments as set forth above, the arguments are not persuasive for the reasons as indicated. 

For all of these reasons, Applicant’s arguments are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641